The application is examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF CLAIM SET 1 
Parent Data16997628, filed 08/19/2020 Claims Priority from Provisional Application 62903472, filed 09/20/2019 
Claims 1-8 are examined.  

				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-8 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims fall within one of the four 101 statutory categories. 
Step 2a
Given the 7 January 2019 Patent Eligibility Guidance (PEG), the claims set forth Certain Methods of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)





Exemplary Claim 1

1. A [ transmitter ] comprising a [ processor ] configured to: 
[Wingdings font/0xA2] acquire positional information indicating a position of the [transmitter] 
[Wingdings font/0xA2] transmit, to a [ receiver ], first transmission target data out of transmission target data retained by the transmitter and including a data body and effective range information indicating an effective range of the data body, the first transmission target data including the effective range information indicating a first effective range that covers the position of the transmitter that is indicated by the positional information.
[Generic element]
+
Certain Methods Of Organizing Human Behavior 

				
Alice
clearinghouse
computer implemented
Bilski
hedge
computer implemented
Ultramercial
Advertising on Internet
computer implemented
Here
Advertising based on range
computer implemented


Claims 1 5 8 are similar.
The independent claims implement the abstract idea by generic computer, generic storage, generic storage, processor, database. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Intellectual Ventures I LLC v Symantec (CAFC 2016).  
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
The dependent claims:
Claim 2 6 is akin to data gathering MPEP 2106.05d but in reverse (discard)
Claim 3 7 is the idea merely adding description of data
Claim 4 is part of the idea

SAP America (CAFC): 
“We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is NOT ENOUGH for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct” from demonstrating novelty or nonobviousness. 

Step 2b
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The independent claims implement the abstract idea by generic computer, generic storage, generic storage, processor, database. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Intellectual Ventures I LLC v Symantec (CAFC 2016).  
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem, not a technical problem. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first ¶ of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first ¶, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims dependent on rejected claims and are accordingly rejected.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See MPEP § 2161.01(I). 
Applicant's claims are directed to generic claims constrained only by the broad steps of (exemplary claim 1)
1. A transmitter comprising a processor configured to: 
[Wingdings font/0xA2] acquire positional information indicating a position of the transmitter; and 
[Wingdings font/0xA2] transmit, to a receiver, first transmission target data out of transmission target data retained by the transmitter and including a data body and effective range information indicating an effective range of the data body, the first transmission target data including the effective range information indicating a first effective range that covers the position of the transmitter that is indicated by the positional information.

When looking to the specification for an explanation of the steps taken, the Applicant appears only to disclose broad generic descriptions that describe the intended results of the claim limitations.  The specification provides that the system functions are performed by software but the disclosure does not provide the programmable instructions or algorithm used by the system processor to achieve the functions. Applicant’s claims are rejected because the specification fails the written description requirement to show possession of the claimed invention. The specification does not disclose the computer and algorithm used in sufficient detail to demonstrate that the inventor possessed the invention or provide details sufficient for a person of ordinary skill in the art to program a general purpose computer to perform the claimed limitations or to reasonably conclude that the inventor is in possession of methods to perform the claimed functions. For more information regarding the written description requirement, see MPEP §2161.01(I).
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first ¶, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed (see MPEP § 2161.01). Here Applicant's claims are directed to generic claims constrained only by the broad steps of the independent claims.  When looking to the specification for an explanation of the steps taken to achieve the claimed determinations, the Applicant appears only to disclose broad generic descriptions and black box diagrams that describe the intended results of the determinations. The generic limitations recited in the claims encompass both disclosed examples and all known methods of performing these functions in the prior art. The claims are rejected because the original disclosure does not support every possible species of the claimed genus. Claims dependent on rejected claims and are accordingly rejected.
For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. In order for the written description requirement to be satisfied, the specification must disclose the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. Further the disclosure must provide sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. See MPEP §2161.01- §2163.07(b). The Applicant merely presents broad steps and generic descriptions to achieve the results. Applicant’s claims are rejected because the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate that the inventor possessed the invention or provides details sufficient for a person of ordinary skill in the art to program a general purpose computer to perform the claimed limitations. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). Claims dependent on rejected claims and are accordingly rejected.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Entire reference is cited, with incorporated references

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for ALL they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for ALL that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims rejected under 35 U.S.C. 103 as obvious over KIRIMURA JP 2005-252755 in view of Yukizaki US 20190080603
CLAIM 1-8 

CLAIM 1 5 8
But for 
exact term of acquire YUKIZAKI e.g. ¶ 53-54
KIRIMURA  shows
1. A transmitter comprising a processor configured to: 
[Wingdings font/0xA2] acquire positional information indicating a position of the transmitter
KIRIMURA  at least JP 2005-252755 at least ¶ 47-49, Embodiment 3, 4, 10 Fig 13-16 and corresponding text
For applicant, Examiner provided 
a) complete JP reference, 
b) complete English translation, 
c) marked up Figs, 
d) dropped into rejection English translation for Embodiments 3, 4, 10 
e) on Kirimiura Figs 13 14 15, examiner translated salient point from JP into English 

    PNG
    media_image1.png
    378
    880
    media_image1.png
    Greyscale

[Wingdings font/0xA2] transmit, to a receiver, first transmission target data out of transmission target data retained by the transmitter and including a data body and effective range information indicating an effective range of the data body, the first transmission target data including the effective range information indicating a first effective range that covers the position of the transmitter that is indicated by the positional information KIRIMURA at least  at least ¶ 47-49, Embodiment 3, 10 Fig 13-16 and corresponding text 

    PNG
    media_image2.png
    278
    409
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    300
    411
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    396
    874
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    316
    422
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    303
    853
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    897
    862
    media_image7.png
    Greyscale

NOT EXPLICIT in KIRIMURA is exact terms is acquire
see
Yukizaki US20190080603 at least ¶ 54


    PNG
    media_image8.png
    288
    523
    media_image8.png
    Greyscale


It would have been obvious to combine KIRIMURA , Yukizaki. They are analogous are both teaching sending info from one vehicle to another vehicle and this is simply Combining Known Elements By Known Techniques for the predictable result of acquiring location. 

CLAIM 2 6
KIRIMURA /Yukizaki shows the above and shows
Claim 1/5[Wingdings font/0xA2] discard second transmission target data including the effective range information indicating a second effective range that does not cover the position of the transmitter that is indicated by the positional information KIRIMURA  at least ¶ 47-49, Embodiment 3, 10 Fig 13-16 and corresponding text

CLAIM 3 7
KIRIMURA /Yukizaki shows the above and shows
claim 1/5, wherein the
[Wingdings font/0xA2] data body includes at least one of data indicating a discount coupon available in a shop located in the effective range indicated by the effective range information, advertisement information of the shop, or disaster information related to a disaster in the effective range
KIRIMURA  at least ¶ 47-49, Embodiment 3, 10 Fig 13-16 and corresponding text

    PNG
    media_image6.png
    303
    853
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    897
    862
    media_image7.png
    Greyscale

CLAIM 4
KIRIMURA /Yukizaki shows the above and shows
claim 1, wherein the processor is configured to
[Wingdings font/0xA2] transmit, when communication is established with the receiver, the first transmission target data to the receiver.
KIRIMURA  at least ¶ 47-49, Embodiment 3, 1 Fig 13-16 and corresponding text
CONCLUSION
Pertinent prior art cited but not relied upon 

US7228137 Mobile body information system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681